EXHIBIT 10.3




NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”). NEITHER THIS WARRANT NOR THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER THE
U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED. THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY, HOWEVER, BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
U.S. SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

No. 2009-___

Issue Date: _____________

ActiveWorlds Corp, a Delaware corporation (the “Company,”), hereby certifies
that, for value received _________________________ or its assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company at any time after the closing date of the offering (the “PIPE
Offering”) of common stock of the Company (the “Common Stock”) to the Investors
(the “Vesting Date”) until 5:00 p.m., E.S.T on the date five (5) years from the
date hereof (the “Expiration Date”), a number of shares (the “Warrant Shares”)
as shall be equal to twenty percent (20%) of the number of shares of Common
Stock purchased by the Holder pursuant to the Holder’s investment in the PIPE
Offering at an exercise price equal to the Warrant Exercise Price (as
hereinafter defined).

The number and character of such shares of Common Stock issuable upon the
exercise of this warrant (this “Warrant”) and the Warrant Exercise Price are
subject to adjustment as provided herein. The Company may reduce the Warrant
Exercise Price without the consent of the Holder.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Securities Purchase Agreement dated December [  ], 2009,
entered into between the Company and the Investors (the “Securities Purchase
Agreement”). Subject to adjustment as provided herein, the term “Warrant
Exercise Price” shall be equal to the price per share of Common Stock to be sold
in the Offering.

1.

Exercise of Warrant.

1.1.

Number of Shares Issuable upon Exercise. From and after the Vesting Date through
and including the Expiration Date, the Holder hereof shall be entitled to
receive, upon exercise of this Warrant in whole in accordance with the terms of
subsection 1.2 or upon exercise of this Warrant in part in accordance with
subsection 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4.

1.2.

Exercise Procedures.

(a)

Subject to the terms and conditions hereof, this Warrant may be exercised by the
Holder hereof then registered on the books of the Company, pro rata as
hereinafter provided, at any time on any business day on or after the opening of
business on such business day, commencing on the Vesting Date, and prior to
11:59 P.M. Eastern Time on the Expiration Date, by (i) delivery, in the manner
provided in Section 13 hereof, of (a) a written notice, in the form attached as
Exhibit A hereto (the “Exercise Form”), of such Holder’s election to exercise
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, and (b) this Warrant (or an indemnification undertaking with respect
to this Warrant in the case of its loss, theft or destruction, and (ii) payment
by wire transfer of immediately available funds or by certified or official bank
check payable to the order of the Company of an amount equal to the Warrant
Exercise Price(s) applicable to the Warrant Shares being purchased, multiplied
by the number of Warrant Shares (at the applicable Warrant Exercise Price) as to
which this Warrant is being exercised (plus any applicable issue or transfer
taxes) (the “Aggregate Exercise Price”) . In the event of any exercise of the
rights represented by this Warrant in compliance with this Section 1.2 or in
compliance with Section 1.3 below, the Company shall on the third (3rd) business
day following the date of receipt by it of each of the Exercise





1




--------------------------------------------------------------------------------

Form, this Warrant (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction) and the Aggregate
Exercise Price (together, the “Exercise Delivery Documents”) either:

·

if the Common Stock is DTC eligible, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with The Depository Trust Company; or

·

if the Holder who submitted the Exercise Form requested physical delivery of any
or all of the Warrant Shares, or, if the Common Stock is not DTC eligible, issue
and surrender to a common carrier for overnight delivery to the address
specified in the Exercise Form, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled pursuant to such request.

Upon delivery of the Exercise Delivery Documents, the Holder of this Warrant
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised. In
the case of a dispute as to the determination of the Warrant Exercise Price or
the arithmetic calculation of the number of Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that is not disputed
and shall submit the disputed determinations or arithmetic calculations to the
Holder via facsimile within three (3) business day of receipt of the Holder’s
Exercise Form. If the Holder and the Company are unable to agree upon the
determination of the Warrant Exercise Price or arithmetic calculation of the
number of Warrant Shares within three (3) business day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall immediately submit via facsimile (i) the disputed determination of
the Warrant Exercise Price to an independent, reputable investment banking firm
or (ii) the disputed arithmetic calculation of the number of Warrant Shares to
its independent, outside accountant. The Company shall cause such investment
banking firm or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than forty-eight (48) hours from the time it receives the
disputed determinations or calculations. Such investment banking firm’s or
accountant’s determination or calculation, as the case may be, shall be deemed
conclusive absent manifest error.

(b)

If within five (5) business days after the Company’s receipt of the Exercise
Delivery Documents the Company shall fail to issue and deliver a certificate to
the Holder and register such shares of Common Stock on the Company’s share
register or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise hereunder, and if on or after such fifth (5th) business day the Holder
purchases (in an open market transaction or otherwise) the number of shares of
Common Stock issuable upon such exercise that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within five (5) business
days after the Holder’s request and in the Holder’s discretion, either (i) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares.

1.3.

Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole shares of Common Stock designated by the Holder in the Exercise Form by
(b) the Warrant Exercise Price then in effect. On any such partial exercise, the
Company, at its expense, will forthwith issue and deliver to or upon the order
of the Holder hereof a new Warrant of like tenor, in the name of the Holder
hereof or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may request, the whole number of shares of Common Stock for which such
Warrant may still be exercised.

1.4.

Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the “Determination Date”) shall mean:

(a)

If the Company’s Common Stock is traded on an exchange or is quoted on the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
or the OTC Bulletin Board, then the closing or last sale price, respectively,
reported for the last business day immediately preceding the Determination Date;





2




--------------------------------------------------------------------------------

(b)

If the Company’s Common Stock is not traded on an exchange or quoted on the
NASDAQ or the OTC Bulletin Board, but is traded in the over-the-counter market,
then the average of the closing bid and ask prices reported for the last
business day immediately preceding the Determination Date;

(c)

Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree, or in the absence of
such an agreement, by arbitration in accordance with the rules then standing of
the American Arbitration Association, before a panel of three arbitrators, one
of whom shall be chosen by the Company, one of whom shall be chosen by the
Holder, and the third of whom shall be chosen by agreement of arbitrators
selected by the Company and the Holder; or

(d)

If the Determination Date is the date of a liquidation, dissolution or winding
up, or any event deemed to be a liquidation, dissolution or winding up pursuant
to the Company’s corporate organizational documents, then all amounts to be
payable per share to holders of the Common Stock pursuant to the organizational
documents in the event of such liquidation, dissolution or winding up, plus all
other amounts to be payable per share in respect of the Common Stock in
liquidation under the organizational documents, assuming for the purposes of
this clause (d) that all of the shares of Common Stock then issuable upon
exercise of all of the Warrants are outstanding on the Determination Date, shall
be payable to the holders of the Warrants, after deducting the Aggregate
Exercise Price as if the holders then held the underlying Warrant Shares.

1.5.

Company Acknowledgment. The Company will, at the time of the exercise of this
Warrant, upon the request of the Holder, acknowledge in writing its continuing
obligation to afford to such Holder any rights to which such Holder shall
continue to be entitled after such exercise in accordance with the provisions of
this Warrant. If the Holder shall fail to make any such request, such failure
shall not affect the continuing obligation of the Company to afford to such
Holder any such rights.

1.6.

Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of the Warrants pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a Warrant Agent (as hereinafter defined) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

2.

Cashless Exercise.

(a)

At the option of the Holder, the Holder may also exercise this Warrant (i) by
delivery of Common Stock issuable upon exercise of the Warrants in accordance
with Section (b) below or (ii) by a combination of cash and any of the foregoing
methods, for the number of shares of Common Stock specified in the Exercise Form
(as such exercise number shall be adjusted to reflect any adjustment in the
total number of shares of Common Stock issuable to the Holder per the terms of
this Warrant) and the Holder shall thereupon be entitled to receive the number
of duly authorized, validly issued, fully-paid and non-assessable shares of
Common Stock determined as provided herein.

(b)

If the Fair Market Value of one share of Common Stock is greater than the
Warrant Exercise Price (at the date of calculation as set forth below), in lieu
of exercising this Warrant for cash, the holder may elect to receive shares of
Common Stock equal to the value (as determined below) of this Warrant (or the
portion thereof being cancelled) by delivery of this Warrant pursuant to Section
1 together with the properly endorsed Exercise Form in which event the Company
shall issue to the holder a number of shares of Common Stock computed using the
following formula:

 

 

X=

Y (A-B)

 

 

 

 

A

 




 

Where

X=

the number of shares of Common Stock to be issued to the holder

 

 

 

 

 

 

Y=

the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)

 

 

 

 

 

 

A=

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

 

 

 

 

B=

Warrant Exercise Price (as adjusted to the date of such calculation)





3




--------------------------------------------------------------------------------








For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date hereof/

3.

Adjustment for Reorganization, Consolidation, Merger, etc.

3.1.

Reorganization, Consolidation, Merger, etc. In case at any time or from time to
time, the Company shall effect any merger, reorganization, restructuring,
reverse stock split, consolidation, sale of all or substantially all of the
Company’s assets or any similar transaction or related transactions (each such
transaction, a “Fundamental Change”), then, in each such case, as a condition to
the consummation of such a Fundamental Change, proper and adequate provision
shall be made by the Company whereby the Holder of this Warrant, on the exercise
hereof as provided in Section 1, at any time after the consummation of such
Fundamental Change, shall receive, in lieu of the Common Stock issuable on such
exercise prior to such consummation or such effective date, the stock and other
securities and property (including cash) to which the Holder would have been
entitled upon such consummation of a Fundamental Change if the Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.

If the Company at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Warrant, as to the unexercised
portion thereof, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock had such
Warrant been exercised immediately prior to such reclassification or other
change.

3.2.

Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable by the holders of the Warrants after the effective date of such
dissolution pursuant to this Section 3 to a bank or trust company (a “Trustee”)
having its principal office in New York, NY, as trustee for the holders of the
Warrants.

3.3.

Continuation of Terms. Upon any Fundamental Change (and any dissolution
following any transfer of all or substantially all of the Company’s properties
or assets) referred to in this Section 3, this Warrant shall continue in full
force and effect and the terms hereof shall be applicable to any other
securities and property receivable on the exercise of this Warrant after the
consummation of such Fundamental Change or the effective date of dissolution
following any such transfer of all or substantially all of the Company’s
properties or assets, as the case may be, and shall be binding upon the issuer
of any other securities, including, in the case of any such transfer, the person
acquiring all or substantially all of the properties or assets of the Company,
whether or not such person shall have expressly assumed the terms of this
Warrant as provided in Section 4. In the event this Warrant does not continue in
full force and effect after the consummation of the Fundamental Change or the
effective date of the dissolution following any such transfer of all or
substantially all of the Company’s properties or assets described in this
Section 3, then only in such event will the Company’s securities and property
(including cash, where applicable) receivable by the holders of the Warrants be
delivered to the Trustee as contemplated by Section 3.2.

4.

Extraordinary Events Regarding Common Stock. In the event that the Company shall
(a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock, then, in each such event, the
Warrant Exercise Price shall, simultaneously with the happening of such event,
be adjusted by multiplying the then Warrant Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Warrant Exercise Price then in
effect. The Warrant Exercise Price, as so adjusted, shall be readjusted in the
same manner upon the happening of any successive event or events described
herein in this Section 4. The number of shares of Common Stock that the Holder
of this Warrant shall thereafter, on the exercise hereof as provided in Section
1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 4) be issuable on such exercise by a fraction of
which (a) the numerator is the Warrant Exercise Price that would otherwise (but
for the provisions of this Section 4) be in effect, and (b) the denominator is
the Warrant Exercise Price in effect on the date of such exercise.





4




--------------------------------------------------------------------------------

5.

Certificate as to Adjustments. In each case of any adjustment or readjustment in
the shares of Common Stock issuable on the exercise of this Warrant, the Company
will promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock
outstanding or deemed to be outstanding, and (c) the Warrant Exercise Price and
the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of this Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 11 hereof).

6.

Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all shares of Common
Stock from time to time issuable on the exercise of the Warrants.

7.

Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor’s endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company at its expense, but with payment by the Transferor of any applicable
transfer taxes, will issue and deliver to, or according to the instructions of,
the Transferor thereof, a new Warrant or Warrants of like tenor, in the name of
the Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each a “Transferee”), calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor. No such transfers shall result
in a public distribution of this Warrant.

8.

Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any mutilation of this Warrant, on surrender and
cancellation of this Warrant, the Company at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

9.

Registration Rights. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in
the Securities Purchase Agreement and the Registration Rights Agreement. The
terms of the Securities Purchase Agreement are incorporated herein by reference
and shall be applicable to the Warrant Shares.

10.

Warrant Agent. The Company may, by written notice to the Holder of this Warrant,
appoint an agent (a “Warrant Agent”) for the purpose of issuing Common Stock on
the exercise of this Warrant pursuant to Section 1, exchanging this Warrant
pursuant to Section 7, and replacing this Warrant pursuant to Section 8, or any
of the foregoing, and thereafter any such issuance, exchange or replacement, as
the case may be, shall be made at such office by such Warrant Agent.

11.

Transfer on the Company’s Books. Until this Warrant is transferred on the books
of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

12.

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever





5




--------------------------------------------------------------------------------

shall first occur. The addresses for such communications shall be: (i) if to the
Company: ActiveWorlds Corp c/o Wuhan Kingold Jewelry Co., Ltd., No. 15 Huangpu
Science and Technology Park, Jiangan District, Attn: Mr. Jia Zhi Hong,
telecopier number: 86-27-65660720, with a copy by telecopier only to
86-27-65460302 and (ii) if to the Holder, to the address and telecopier number
listed on the signature page of the Securities Purchase Agreement.

13.

Amendment. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

14.

Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought concerning the
transactions contemplated by this Warrant shall be brought only in the state
courts of New York or in the federal courts located in the state of New York. By
execution of this Warrant, each of the Company and the Holder agrees to submit
to the jurisdiction of such courts, and waives their respective rights to a
trial by jury, as provided for in Sections 8.9 of the Securities Purchase
Agreement. The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs.





6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

ActiveWorlds Corp

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 





7




--------------------------------------------------------------------------------

Exhibit A

EXERCISE NOTICE
(to be signed only on exercise of Warrant)

TO:

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby notifies the Company that it is exercising this warrant
pursuant to:

________ Section 1 - Cash Exercise

________ Section 2 - Cashless Exercise

Section 1 - Cash Exercise. If section 1 is selected above, please complete the
following:

•

I am exercising my right to purchase all of the Shares which I am entitled to
purchase under this warrant. The number of shares of Common Stock is __________.

•

I am exercising my right to purchase ________ shares of Common Stock, and
request that the Company deliver to me or as I shall designate below a new
Warrant representing the right to purchase _______ shares of Common Stock.

The undersigned herewith makes payment of the full exercise price for such
shares at an Exercise Price per share of $_______ as provided for in such
Warrant. The total exercise price payable is $___________. Such payment takes
the form of (check applicable box or boxes):

___

$__________ in certified or official bank check payable to the order of the
Company; or

___

$_________ by wire transfer of immediately available funds

Section 2 - Cashless Exercise. If Section 2 is selected above, please complete
the following:

The current Fair Market Value of the shares of Common Stock, as defined in this
Warrant, is $___________.

•

I am exercising my right to purchase ___________ shares of Common Stock, being
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.

•

I am exercising my right to purchase _________ shares of Common Stock, and
requesting that the Company deliver to me or as I shall request a new Warrant
representing the right to purchase _______ shares of Common Stock.

Note - if a Holder choosing to use the Cashless Exercise option provided for in
Section 2 of this Warrant is using a combination of cash and cashless means to
make payment of the Warrant Exercise Price payable by such Holder, such Holder
shall attach a separate schedule which provides such Holder’s calculation of the
amount of cash being paid, and the number of shares of Common Stock being
delivered as payment Any such cash component takes form of (check applicable box
or boxes):

___

$__________ in certified or official bank check payable to the order of the
Company; or

___

$_________ by wire transfer of immediately available funds

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
_______________________________________________________________________________
whose address is
__________________________________________________________________________________________________________________________________________________________________________________________.

The undersigned requests that the new Warrant required to be delivered to the
Holder (if any) be issued in the name of, and delivered to
_________________________________________________________________ whose address
is
__________________________________________________________________________________________________________________________________________________________________________________________.





8




--------------------------------------------------------------------------------

Number of Shares of Common Stock Beneficially Owned on the date of exercise:
_________________.

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “U.S. Securities Act”), or pursuant to an exemption from
registration under the Securities Act.

Dated: ___________________

 

 

(Signature must conform to name of Holder as specified on the face of the
Warrant)

 

 

 

 

 

 

 

(Address)





9




--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers to the
person(s) named below under the heading “Transferees” the right represented by
the within Warrant to purchase the number of shares of Common Stock of
ActiveWorlds Corporation specified under the heading “Number Transferred”
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of ActiveWorlds with full power of
substitution in the premises.

Number of total shares represented by this Warrant ___________________

Transferee

Rights to purchase shares transferred (total)

 

 

 

 

 

 




Dated: ______________, ___________

 

 

 

 

(Signature must conform to name of Holder as specified on the face of the
warrant)

 

 

 

Signed in the presence of:

 

 

 

 

 

(Name)

 

 

 

 

(address)

 

 

 

ACCEPTED AND AGREED:

 

 

[TRANSFEREE]

 

 

 

 

 

 

 

(address)

 

 

 

(Name)

 

 












